t c memo united_states tax_court dorothy r diebold transferee petitioner v commissioner of internal revenue respondent docket no filed date a duane webber jaclyn pampel catlin a urban summer austin and ryan j kelly for petitioner john r mikalchus frederick c mutter and jessica r browde for respondent memorandum findings_of_fact and opinion goeke judge in a notice of liability respondent determined that dorothy r diebold petitioner is liable as a transferee for the assessed federal_income_tax liability of the double-d ranch inc double-d ranch for its short taxable_year ending date the issue for decision is whether petitioner is liable as a transferee pursuant to section for the unpaid tax and sec_6662 accuracy-related_penalty owed by double-d ranch for that taxable_year for the reasons stated herein we find that petitioner is not liable as a transferee findings_of_fact some of the facts have been stipulated and the stipulation of facts is incorporated herein by this reference petitioner resided in new york at the time she filed her petition petitioner sold in form the stock of double-d ranch the parties for the most part agree on the form of the transaction at issue but disagree as to its substance respondent argues that petitioner in substance sold the assets of double-d ranch and received a liquidating_distribution of the proceeds petitioner contends that the substance of the transaction matches its form and the substance was a sale of stock petitioner was married to a richard diebold mr diebold the diebolds had three children diane d terni ms terni a 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure richard diebold jr mr diebold jr and dudley g diebold mr d diebold mr diebold died on date pursuant to a_trust agreement dated date the dorothy r diebold marital trust the marital trust was created upon the death of mr diebold on date as sole beneficiary of the marital trust petitioner was entitled to the net_income of the marital trust in quarterly installments for the rest of her life at the time of mr diebold’s death the marital trust owned big_number shares of stock in double-d ranch the big_number shares comprised all of the issued and outstanding shares of double-d ranch from the time of mr diebold’s death to the purported sale of double-d ranch’s stock in the assets of double-d ranch consisted primarily of stock in american home products ahp a publicly traded company stock in other publicly traded companies u s treasury securities cash and real_estate these assets will be discussed in more detail below the various securities and real_estate had high fair market values but low bases for tax purposes if they were to be sold by double-d ranch the corporation would be left with a large tax_liability on the recognized gain the marital trust had three cotrustees petitioner bessemer trust co n a bessemer trust and andrew w bisset mr bisset bessemer trust was a national bank that served as trustee asset custodian and investment adviser to the marital trust austin power jr mr power a senior vice president at bessemer trust served as counsel and account manager for both the marital trust and petitioner mr power was bessemer trust’s representative in its role as trustee of the marital trust mr bisset is an attorney licensed to practice law in connecticut and new york he served in effect as petitioner’s personal attorney after her husband’s death and was involved in nearly all of petitioner’s dealings petitioner was also a director of the diebold foundation inc the diebold foundation a sec_501 charitable_organization mr bisset and petitioner’s three children served as the other directors of the diebold foundation on date approximately one-third of the outstanding_stock of double-d ranch big_number shares was transferred from the marital trust to the diebold foundation petitioner requested this transfer and it was approved by mr power and bessemer trust in their capacity as trustees of the marital trust on the marital trust’s form_1041 u s income_tax return for estates and trusts bessemer trust as cotrustee for the marital trust prepared and filed with the internal_revenue_service irs a statement identifying petitioner as the marital trust’s grantor owner decision to sell double-d ranch at some point in may or early date the cotrustees of the marital trust and the directors of the diebold foundation decided to sell the stock of double-d ranch mr power was primarily responsible for implementing the decision to sell the stock stephen a baxley mr baxley a senior vice president in bessemer trust’s tax department morton grosz mr grosz richard leder mr leder and adam braverman assisted in the sale messrs grosz and leder were attorneys at chadbourne parke llp a nationally known law firm the representatives for petitioner discussed a potential sale with two groups of purchasers james m rhodes mr rhodes harry zelnick mr zelnick of river run financial advisors l l c river run and ari bergmann of sentinel advisors l l c sentinel and fortrend international l l c fortrend river run sentinel and fortrend all presented a similar interest purchasing the stock of closely held corporations holding assets with high fair market values but low tax bases after learning of these companies petitioner’s advisers decided to sell double-d ranch stock on date petitioner’s representatives met with mr zelnick of river run mr bergman of sentinel and separately craig hoffman mr hoffman of fortrend and ultimately decided to sell the double-d ranch stock to sentinel on or before date mr power acting as the representative of bessemer trust and mr bisset concluded that the double-d ranch stock should be sold and recommended to petitioner and her children in their various capacities to approve the sale as well all agreed shap acquisition corp ii shap ii was the entity created and designated to serve as the acquirer of the double-d ranch stock mr zelnick and mr rhodes served as directors and officers of shap ii the sale transaction representatives for both the seller and the purchaser negotiated the price and drafted the transaction documents on date shap ii and the double-d ranch shareholders executed a letter of intent confirming the terms of the stock sale the letter of intent was signed by mr rhodes mr power and mr bisset acting on behalf of shap ii the marital trust and the diebold foundation respectively attached to the letter of intent was a term sheet defining the terms of the sale the term sheet reflected that shap ii2 would purchase all issued and outstanding double-d ranch stock for cash in an amount equal to the fair_market_value of the corporation’s assets minus an agreed-upon discount as discussed above double-d ranch held mostly marketable_securities and real_estate these assets were easily valued on various securities exchanges and the term sheet indicated that was the preferred method for their valuation however one double-d ranch asset was more difficult to value--the ahp stock because double-d ranch owned such a large block of ahp stock simply dumping it into the stock market would have an impact on the stock’s value accordingly the parties to the double-d ranch sale decided to value the ahp stock according to a formula the price would be determined by taking the volume weighted average price for the consecutive trading days before the closing these five weighted prices would then themselves be averaged the result would be the price given to the ahp stock owned by double-d ranch 2the letter of intent indicated that the purchaser was to be xyz corporation a special purpose entity until the actual purchaser was identified or formed on date shap ii was incorporated in the state of delaware to purchase the double- d ranch stock the double-d ranch assets were valued as follows description amount cash ahp stock other_securities land--farm dollar_figure big_number big_number big_number double-d ranch’s marketable_securities were held in two accounts with bessemer trust the remaining marketable_securities were held in an account with the bank of new york the agreed-upon discount applied to the fair_market_value of double-d ranch’s assets was dollar_figure percent of the fair_market_value of double-d ranch’s assets minus double-d ranch’s tax bases in those assets shap ii’s financing and the future asset sale shap ii financed its purchase of the double-d ranch stock with a loan from utrecht-america finance co utrecht a wholly owned subsidiary of rabobank nederland rabobank utrecht issued a commitment letter to shap ii indicating its agreement to lend up to dollar_figure million to shap ii for the acquisition of the double-d ranch stock rabobank imposed certain conditions on shap ii as part of its agreement to lend the dollar_figure million the biggest condition was that shap ii enter into a binding agreement to sell the double-d ranch assets after shap ii purchased the corporate stock to that end shap ii entered into a letter agreement with morgan stanley shap ii and morgan stanley executed a document titled execution by morgan stanley of volume-weight average price and market-on-close trades on risk basis the shap ii-morgan stanley agreement or the agreement pursuant to the agreement shap ii agreed to sell the ahp stock and other_securities held by double- d ranch to morgan stanley on the closing date the shap ii- morgan stanley agreement initially listed the closing date as date but it was later changed to date the securities to be sold pursuant to the shap ii-morgan stanley agreement were to be valued according to the same method used by shap ii to value the double-d ranch assets execution of the stock sale on date shap ii and the double-d ranch shareholders executed a stock purchase agreement petitioner mr power representative for bessemer trust and mr bisset signed on behalf of the marital trust mr bisset signed on behalf of the diebold foundation and mr rhodes signed on behalf of shap ii the stock purchase agreement indicated that the closing for the sale would occur on date the parties established additional bank accounts to handle the various funds transfers made pursuant to the stock purchase agreement on date the double-d ranch stockholders entered into a contribution escrow agreement the escrow agreement with bessemer trust pursuant to the escrow agreement bessemer served as the stockholders’ representatives for all matters relating to the stock purchase agreement further the escrow agreement established an escrow account with bessemer trust bessemer trust agreed to act as escrow agent with respect to the escrow account both the double-d ranch stockholders and shap ii agreed to deposit a portion of their funds into the escrow account for the purpose of satisfying any outstanding business obligations of the marital trust and the diebold foundation that may have preexisted the sale the double-d ranch stockholders would deposit a portion of their proceeds from the sale of their stock which would be used in a like manner shap ii agreed to hold back dollar_figure million from the purchase_price and to deposit that held-back amount into the escrow account the held-back amount would then be released from the escrow account and paid to the double-d ranch stockholders on date subject_to certain adjustments relating to certain liabilities of the double-d ranch which might have arisen the closing was delayed from july to date and the stock purchase agreement was amended to reflect the changed date before the closing mr bisset informed the bank of new york that he would provide written confirmation of the stock sale and that after receiving that confirmation the bank of new york should transfer the double-d ranch assets held there to various accounts of shap ii on date in connection with the closing bessemer trust double-d ranch and shap ii executed a letter agreement that irrevocably instructed bessemer trust to transfer custody of double-d ranch’s marketable_securities to morgan stanley on date also on that date mr rhodes as president of shap ii instructed morgan stanley to transfer dollar_figure to shap ii’s rabobank account pursuant to the amended stock purchase agreement shap ii agreed to pay dollar_figure million for the double-d ranch stock of that dollar_figure million dollar_figure million would be paid immediately with dollar_figure million deposited into the escrow account to satisfy shap ii’s obligation to provide the held-back amount the various closing documents relating to the sale by double-d ranch’s shareholders of its common_stock to shap ii were executed on date and shap ii became the owner of all of the outstanding shares of double-d ranch stock on date rabobank deposited dollar_figure into shap ii’s rabobank account dollar_figure million was transferred to the escrow account and dollar_figure was transferred back to rabobank as its fee for assisting in the transaction on july and date shap ii paid the double-d ranch shareholders the held-back amount and additional_amounts to reflect certain price adjustments ultimately the double-d ranch shareholders received the following consideration for the corporation stock description date amount payment at closing held back and adjustment price adjustment price adjustment dollar_figure big_number big_number big_number the following amounts were distributed from the escrow account to the marital trust date amount dollar_figure big_number big_number big_number big_number the following amounts were distributed from the escrow account to the diebold foundation date amount dollar_figure big_number big_number 3all amounts are rounded to the nearest dollar the transfers from the escrow account to the marital trust and the diebold foundation were made by bessemer trust pursuant to the escrow agreement the distributions to the marital trust corrected a misallocation made at the time of the stock sale real_estate dealings double-d ranch owned more than acres in connecticut as of date the farm had a fair_market_value of dollar_figure the value was determined by an appraisal requested by mr power mr d diebold formed toplands farm llc toplands farm to purchase and operate the farm on date toplands farm paid dollar_figure for an option to purchase the farm at its fair_market_value dollar_figure on date toplands farm paid shap ii dollar_figure as a downpayment for the farm on date toplands farm made a final payment of dollar_figure for the farm the dollar_figure option the dollar_figure downpayment and the dollar_figure final payment added up to the dollar_figure toplands farm paid for the farm in accord with its fair_market_value per the appraisal after-closing asset transfers on date after the stock sale had been completed mr rhodes acting as double-d ranch president directed bessemer trust to transfer the marketable_securities owned by double-d ranch to morgan stanley on date double-d ranch and morgan stanley also executed a pledge and security_agreement which granted morgan stanley a security_interest in the securities held by bessemer trust morgan stanley agreed not to take possession of the securities before date on that date bessemer trust transferred the double-d ranch assets from its own accounts to shap ii’s morgan stanley accounts the bank of new york also transferred its double-d ranch asset holdings to shap ii’s accounts at morgan stanley the proceeds of the securities sold to morgan stanley were initially placed on shap ii’s morgan stanley account shortly thereafter they were transferred to shap ii’s rabobank account and used in part to repay rabobank’s loan to shap ii shap ii received the following from its sale of the double-d ranch’s assets description securities land cash total amount dollar_figure big_number big_number big_number dissolution of the diebold foundation the diebold foundation adopted a plan of dissolution and distribution of assets effective date the plan was approved by the supreme court of the state of new york the assets of the diebold foundation were divided and distributed in equal shares to three new charitable foundations the salus mundi foundation the diebold foundation inc the diebold foundation--connecticut and the ceres foundation inc the ceres foundation all three foundations are sec_501 charitable foundations and each received dollar_figure from the diebold foundation return filings petitioner the marital trust and petitioner reported the stock sale according to its form for federal_income_tax purposes petitioner timely filed a form_1040 u s individual_income_tax_return for reporting capital_gain of dollar_figure on the sale of the double-d ranch stock petitioner timely paid an income_tax_liability of dollar_figure for including tax on the above-referenced capital_gain double-d ranch and shap ii double-d ranch filed a form_1120 u s_corporation income_tax return for its date tax_year the parties have stipulated that this return was timely if the form of the transaction as a stock sale is upheld shap ii filed a form_1120 on date on behalf of a consolidated_group of which shap ii and the former double-d ranch were the only members the form_1120 reported as part of its consolidated income the built-in_gain from the sale of the double-d ranch assets on date the consolidated_return also reported artificial losses that offset those gains ultimately the form_1120 did not show a tax_liability resulting from the sale of the double-d ranch’s assets on date respondent issued a notice_of_deficiency to double-d ranch for its tax_year ending date the notice determined that double-d ranch was liable for a tax_deficiency of dollar_figure on gain from the sale of its assets plus an accuracy-related_penalty double-d ranch did not petition this court in response to the notice the deficiency determined was based upon respondent’s recharacterization of the transaction as a sale of the double-d ranch assets followed by a liquidating_distribution to the corporation’s shareholders further the notice was issued more than years after double-d ranch filed its return respondent contends that the 6-year period of limitations under sec_6501 applies this argument is also based on respondent’s characterizing the transaction as an asset sale followed by dissolution rather than as a stock sale on date respondent assessed the following amounts against double-d ranch description amount tax sec_6662 penalty interest dollar_figure big_number big_number on date respondent issued a notice of transferee_liability to petitioner the notice asserted transferee_liability against petitioner of dollar_figure plus interest determining that petitioner was liable as a transferee of the double-d ranch on date respondent issued notices of liability to the salus mundi foundation the ceres foundation and the diebold foundation--connecticut the notices of liability issued to the three foundations are attempts by respondent to collect from them as transferees of the diebold foundation petitioner filed a petition on date in response to the notice of liability a trial was held in washington d c opinion sec_6901 is a procedural statute authorizing the assessment of transferee_liability in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the transferee_liability was incurred sec_6901 does not create or define a substantive liability but merely provides the commissioner a remedy for enforcing and collecting from the transferee of the property the transferor’s existing liability 334_f2d_875 9th cir affg 37_tc_1006 57_tc_680 sec_6902 provides that the commissioner has the burden of proving the taxpayer’s liability as a transferee but not of showing that the transferor was liable for the tax under sec_6901 the commissioner may establish transferee_liability if a basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts 357_us_39 111_tc_172 affd 213_f3d_1173 9th cir we must determine whether respondent has shown that petitioner was liable as a transferee i notice of transferee_liability on date respondent issued a notice of liability to petitioner asserting transferee_liability of dollar_figure plus interest for the tax_liability of double-d ranch we note that the proceeds of the stock sale went to the marital trust and the diebold foundation not to petitioner under new york state law properly created trusts are independent legal entities with separate juridical status see pinckney v city bank farmers trust co n y s app div trust created under new york law is a legal entity and continues as such to the end fixed by its own terms thus the separate legal existence of a marital trust must be respected for purposes of determining any transferee_liability unless it can be shown that the marital trust should be disregarded under new york law the new york court_of_appeals has held that courts may disregard the form of a_trust when the trust was formed for an illegal purpose or if there is not the requisite separation between beneficiary and trustee natl union fire ins co of pittsburgh pa v eagle equip trust n y s 2d app div a respondent’s position respondent argues that the marital trust acted as a mere conduit for the transfer of the proceeds from the sale of the assets of double-d ranch to petitioner to support this argument respondent points to the fiduciary tax returns filed by the marital trust reporting that petitioner was the grantor owner of the marital trust respondent then concludes that petitioner should be treated as the owner of the marital trust assets for federal tax purposes and that therefore petitioner should also be treated as the owner of the marital trust assets for transferee_liability purposes respondent also argues that regardless of the marital trust’s status under new york law the marital trust constituted a mere conduit for the transfers between double-d ranch and petitioner more specifically respondent contends that petitioner acted as the beneficial_owner of the marital trust dealing with the marital trust assets as if she owned and controlled them additionally respondent argues that double-d ranch sold all of its assets and then distributed all of the proceeds to petitioner through the marital trust and the diebold foundation in de_facto_liquidation without retaining any funds to pay the corporate-level tax generated by the sale of its assets b petitioner’s position petitioner contends that the marital trust was a separate_entity and must be respected for federal_income_tax purposes petitioner claims that although the marital trust identified itself as a grantor_trust on its income_tax returns the marital trust did not constitute a grantor_trust in or at any time after mr diebold’s death on date ii discussion respondent asserts that regardless of the marital trust’s status under new york state law the marital trust constituted a mere conduit for the transfers between double-d ranch and petitioner respondent believes that the marital trust should be disregarded we disagree we can find no caselaw in new york or elsewhere to the effect that a trust’s being a grantor_trust plays a role in determining the transferee_liability of the grantor as stated above we look to new york state law to determine transferee_liability however even if a trust’s status as a grantor_trust were relevant to transferee_liability of the grantor we do not find that the marital trust was a grantor_trust a grantor_trust is created when a person contributes cash or property to a_trust but continues to be treated as owner of the cash or property at least in part see secs a reading of the marital trust agreement makes it clear that this was not a grantor_trust mr diebold not petitioner wa sec_4the trust agreement which created the marital trust read in part the trustees shall pay or apply to the settlor's said wife all or such sums of principal of this trust as the trustees other than settlor's said wife should she then be acting as a co-trustee of such trust in their absolute discretion may deem necessary or advisable from time to time for her proper medical_care support and comfortable maintenance or for any other purpose or purposes without limitation of the settlor's said wife deemed prudent and advisable to the trustees giving primary consideration to her needs or desires without regard to any other income or property available to her for such purposes from any other sources it being intended that this power shall be liberally construed in favor of the settlor's said wife so that she shall have sufficient income and principal available from continued responsible for creating the marital trust and during his life he retained the right to withdraw and take possession of any property held by the marital trust or to revoke the marital trust agreement entirely petitioner held no such powers thus since petitioner did not create the marital trust she can be treated as its owner under the grantor_trust_rules only if she had a power exercisable solely by herself to vest the corpus or the income of any portion of the trust in herself or to apply the corpus or income for the satisfaction of her legal obligations see sec_1_678_a_-1 and sec_1_678_b_-1 income_tax regs petitioner did not have any such right under the marital trust agreement and therefore should not be treated as owner of the marital trust for federal_income_tax purposes petitioner had only the rights or fiduciary duties relating to the marital trust that were granted to her by mr diebold through the terms of the marital trust agreement petitioner’s rights and powers under the marital trust agreement were limited and did not vest in her ownership or control of the assets of the marital trust the marital trust agreement required the trustees to exercise their discretion over any distribution of the marital trust income or principal to petitioner to provide for her medical continued all sources to enable her to maintain the standard of living to which she was accustomed during the settlor's lifetime care support and maintenance and to ensure that she had sufficient resources to maintain the standard of living to which she was accustomed next respondent asserts that petitioner was the beneficial_owner of the assets of the marital trust exercising dominion and control_over those assets and that any discretionary approval by her cotrustees was a mere formality as evidence for this beneficial_ownership respondent points to several requests that petitioner made through the trustees for various sums to be distributed to either herself or the diebold foundation respondent claims that when petitioner approached the trustees she used the word directed rather than requested which indicated that petitioner controlled the assets of the marital trust the use of directed rather than requested does not change the terms of the marital trust agreement every step that petitioner took in requesting transfers was taken through the trustees as the marital trust agreement required the trustees were notified in writing of petitioner’s requests and agreed to have the requested funds placed into her account or into that of 5respondent also argues that the duty_of_consistency should be applied and thus the marital trust should be deemed a grantor_trust since it was identified as such for the years respondent incorrectly applies the duty_of_consistency under the duty_of_consistency petitioner is bound by the facts asserted in her returns for federal_income_tax purposes see 118_tc_541 respondent did not present any_tax benefit that petitioner received from the marital trust characterization the diebold foundation respondent believes that petitioner had control_over all the assets of the marital trust but we have not seen any evidence of such power the marital trust was established by mr diebold for petitioner’s care and support but she was not given ownership of the assets none of petitioner’s requests were unreasonable or contrary to the marital trust agreement under new york state law the trustees were at all relevant times required to act reasonably and in good_faith in complying with the terms of the marital trust agreement estate of stillman n y s 2d sur ct court will interfere with exercise of discretion by trustee who acts in bad faith or beyond the bounds of a reasonable_judgment additionally respondent claims that the marital trust should be disregarded because petitioner participated in a fraudulent transfer of the assets of double-d ranch respondent asserts that there was a de_facto_liquidation plan in place from the start of the transactions and that without a liquidation petitioner would not have been able to give her children any distributions as of date the marital trust owned assets worth dollar_figure million in addition to the shares of double-d ranch common_stock presuming the sale of the stock is treated as a plan_of_liquidation respondent has failed to prove that petitioner participated in a fraudulent conveyance as a result of a plan_of_liquidation of double-d ranch respondent has not directly raised the issue of whether petitioner is a transferee of a transferee with the marital trust being the initial transferee because we reject the position that the marital trust may be disregarded respondent must prove that petitioner is liable as a transferee from the marital trust however we first note that respondent has not raised this argument in the pleadings or the notice of liability which asserted transferee_liability against petitioner because respondent’s argument on brief might be construed to raise the issue we will address it it is well settled that transferee_liability may be asserted against a transferee of a transferee 729_f2d_496 7th cir affg magill v commissioner tcmemo_1982_148 the commissioner may collect unpaid income taxes of a transferor of assets from a transferee or a successor transferee of those assets sec_6901 c commissioner v stern u s pincite 104_tc_486 state law generally determines the extent of the transferee’s liability commissioner v stern supra pincite 93_tc_475 affd without published opinion 933_f2d_1014 9th cir therefore we apply new york law in deciding whether petitioner is liable as a transferee under sec_6901 the commissioner bears the burden of proving that the taxpayer is liable as a transferee under state law or in equity sec_6902 rule d gumm v commissioner supra pincite for respondent to establish that petitioner is liable as a transferee from the marital trust requires more than simply the assertion that distributions were made from the marital trust respondent must prove that the distributions caused the marital trust to be insolvent at the time they were made and that the distributions from the marital trust should be treated as fraudulent_conveyances under new york law there is no such evidence in the record respondent has simply failed to carry the burden of proving that petitioner is liable as a transferee from the marital trust and we will not assume such liability on the basis of conjecture 6the new york uniform fraudulent conveyance act includes provisions imposing transferee_liability on grounds of both actual and constructive fraud see n y debt cred law sec_273 sec_276 mckinney with regard to constructive fraud new york law provides that every conveyance made and every obligation incurred by a person who is or will be thereby rendered insolvent is fraudulent as to creditors without regard to is his actual intent if the conveyance is made or the obligation incurred without a fair consideration n y debt cred law sec_273 n y debt cred law sec_273 been interpreted as requiring the satisfaction of three elements to establish transferee_liability a conveyance made without fair consideration and by a person who was or will be rendered insolvent by the conveyance see 30_f3d_310 2d cir iii conclusion in summary we find that the marital trust should not be disregarded and that respondent has not met the burden of showing petitioner is liable as a transferee from the marital trust as a result we hold that petitioner is not liable as a transferee to reflect the foregoing decision will be entered for petitioner
